Title: To Thomas Jefferson from Charles Pinckney, 8 July 1801
From: Pinckney, Charles
To: Jefferson, Thomas


               
                  Dear Sir
                  July 8: 1801
               
               I Will be much obliged to you to do me the favour when you recieve this to write me in answer by any Vessel that may be going directed to me at Madrid to the care of our Minister if he should be arrived or Charge d’affairs at Paris—I am hopeful we shall sail in a fortnight & that the Vessel I go in will land me either in Holland or at Havre as I expect she goes to Hamburgh—it is the only opportunity that offers just now & I seize it with avidity as I am anxious for the first Time to view the Old World & compare it with our new one.—In arts & manufactures & in Luxuries they no doubt excell us, but in the knowledge of good Government & the substantial blessings of Life, I am sure we are without an equal.—I am however now going, with, as I suspect invincible partialities or prejudices in favour of my own country, to see & judge for myself & try every thing by my own rules & taste.—the result of my experience & my opinions & all the intelligence & information I can collect, I shall with great pleasure transmit to you by every opportunity.—
               I have recieved my Instructions & the commission & all the papers sent me by Mr Madison & return you my most grateful & sincere thanks for this mark of your confidence & friendship—I shall endeavour to deserve it & prove to you that it has not been misplaced.—if I am so fortunate as to arrive there safe I shall now have an opportunity to devote myself to those pursuits which I have ever preferred & considered as the most pleasing.—
               I hope you have long since recieved a letter I gave Doctor Blythe to give you on the subject of my nomination & which he promised me to deliver as soon as he arrived.—as he was very unwell & lest any accident should have happened to him I thought it best to send you a Duplicate by Post & the printed observations I allude to respecting the Misissippi Question in the former Congress.—If however the Report we have heard is true & it is most probably so that Louisiana is ceded to the French then all objection to me on the score of the Western Territory & my not being thoroughly acquainted with its rights & interests must be removed, as those questions will then of course be transferred to our Minister to the French Republic.—I trust I shall not experience any coolness or want of Support from any of our republican friends in the Cabinet or Senate.—I depend upon Mr Madison & Mr: Gallatin’s Friendship very much & upon those of our republican Friends in the Senate—& if it should appear doubtful I submit to your goodness, the best means of extricating me without the inconvenience of a rejection by the Senate—with the most profound attachment & respect & with affectionate regard I am dear Sir much obliged
               Yours Truly
               
                  
                     Charles Pinckney
                  
               
            